Affirmed and Opinion Filed June 29, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01504-CR

                         CAMARON DISHAWN HARRIS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81483-2014

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Bridges
       Camaron Dishawn Harris waived a jury trial and pleaded guilty to burglary of a habitation.

After finding appellant guilty, the trial court assessed punishment at eleven years’ imprisonment.

On appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel

Op.] 1978) (determining whether brief meets requirements of Anders). Counsel delivered a copy

of the brief to appellant. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014)

(noting appellant has right to file pro se response to Anders brief filed by counsel).
          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
Do Not Publish
TEX. R. APP. P. 47
161540F.U05




                                                  –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CAMARON DISHAWN HARRIS,                           On Appeal from the 296th Judicial District
 Appellant                                         Court, Collin County, Texas
                                                   Trial Court Cause No. 199-81483-2014.
 No. 05-16-01504-CR        V.                      Opinion delivered by Justice Bridges.
                                                   Justices Brown and Boatright participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 29, 2018.




                                             –3–